Citation Nr: 1237224	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  06-31 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma, to include as due to exposure to radiation. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right wrist disability, claimed as due to VA medical treatment. 


REPRESENTATION

Appellant represented by:	M. Jered Medlock, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, M.A.D. and C.I.



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claims.  The RO in North Little Rock, Arkansas, currently has jurisdiction of the claims.  

The Veteran, his wife (M.A.D.), and C.I. presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2008.  A transcript is of record.  The Board remanded the claims in August 2008 for additional development.  The matters have been returned to the Board for appellate review.  

In a May 2012 letter, the Veteran's attorney requested another hearing before the Board.  This letter was accompanied by additional evidence sent directly to the Board, which was received in June 2012, is pertinent to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a right wrist disability, and which was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  

The Board sent the Veteran a letter in August 2012.  It first informed him that a videoconference hearing on the two issues remaining on appeal had been held in July 2008 and that he is only entitled to one hearing before the Board per 38 U.S.C.A. § 7107(b) and 38 C.F.R. §§ 20.700(a), 20.703.  The Veteran was also informed that he could waive consideration of the evidence he submitted in June 2012 or have his claims remanded in order for the AOJ to consider the new evidence, and that if no response was received, it would be assumed that he did not wish the Board to decide his appeal and that his appeal would be remanded.  The Veteran was given 45 days from the date of the letter to respond.  An untimely response was received on October 15, 2012, indicating that the Veteran wished to waive his right to have his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right wrist disability remanded.  The claim must be remanded, however, for the reasons to be discussed below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in relation to both claims remaining on appeal.

It appears that there are outstanding VA treatment records.  First, it appears that the Veteran received treatment at the Phoenix VA Health Care System prior to his initial treatment at the Portland VAMC in August 2003.  Review of the paper and Virtual VA claims folders does not reveal any treatment records from the Phoenix VA Health Care System, which may be pertinent to the claim for service connection.  Second, the most recent treatment records from the Portland VAMC located in the claims folder are dated April 2006.  Third, it appears that the Veteran is now residing in Arkansas as he underwent VA examinations in November 2011 and March 2012 at the Fayetteville, Arkansas, VA facility, known as the VA Health Care System of the Ozarks.  No VA treatment records from this facility have been associated with either the paper or Virtual VA claims folders.  On remand, the RO must obtain the Veteran's complete treatment records from the Phoenix VA Health Care System and the VA Health Care System of the Ozarks, as well as records from the Portland VAMC dated since April 2006.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In requesting records from the VA Health Care System of the Ozarks, a specific request should be made to associate a March 23, 2012 electromyograph (EMG) of the Veteran's right upper extremity referenced during the March 2012 VA examination, which is not of record.  

The Board remanded the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right wrist disability in order for the Veteran to undergo a VA examination to ascertain the nature and likely etiology of any current right wrist disability.  Examinations were performed in November 2011 (wrist Disability Benefits Questionnaire (DBQ)) and March 2012 (peripheral neuropathy DBQ).  Neither of these examinations is adequate.  

The November 2011 wrist DBQ diagnosed the Veteran with injury to the median nerve of right wrist and injury to the ulnar nerve of right wrist.  The examiner was of the opinion that the claimed condition is at least as likely as not proximately due to or the result of the Veteran's service-connected condition.  The rationale was that, anatomically, the nerves of the wrist affecting the hand are close to the artery in the wrist used to draw ABGs (arterial blood gasses), thus can easily be injured.  This examination is inadequate because the question to be resolved in this case is not whether there is an etiological relationship between any current right wrist disability and a service-connected disability.  In addition, the history obtained from the Veteran is incomplete.  

The March 2012 peripheral nerves DBQ diagnosed the Veteran with diabetic peripheral neuropathy.  The examiner noted that a March 2004 EMG showed mild right median nerve entrapment at the level of the wrist and mild ulnar entrapment at the level of the elbow.  It was the examiner's opinion that the Veteran's right hand symptoms were entirely explainable by a combination of his poorly controlled diabetic peripheral neuropathy combined with localized entrapment from his Dupuytren's contractures in the bilateral palms and left instep, and his finger joint arthritic disease.  The examiner also noted that although the Veteran may well also have a median nerve entrapment at the right wrist and an ulnar entrapment at the elbow, there simply is no evidence of significant median motor damage.  This examination is inadequate because it is unclear what the examiner means by "localized entrapment from his Dupuytren's contractures in the bilateral palms and left instep."  Moreover, there was no opinion provided as to the etiology of any diagnosed condition.  Instead, the examiner provided an opinion regarding right hand symptoms.  

Given that neither examination is adequate, the Board finds that the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right wrist disability must be remanded in order to schedule the Veteran for an adequate VA examination.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's complete treatment records from the Phoenix VA Health Care System and the VA Health Care System of the Ozarks.  In requesting records from the VA Health Care System of the Ozarks, a specific request should be made to associate a March 23, 2012 EMG of the Veteran's right upper extremity referenced during the March 2012 VA examination.  

2.  Obtain the Veteran's records from the Portland VAMC, dated since April 2006.  

3.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to address the nature and likely etiology of any current disability of the right wrist.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies are to be performed.  

The examiner must provide a diagnosis for any current right wrist disability and an opinion as to whether it is at least as likely as not that any current right wrist disability is causally related to the blood draw performed a the Portland VAMC on December 22, 2003 to measure his arterial blood gases (ABG).  In providing this opinion, the examiner must consider the Veteran's assertions that a caregiver moved a needle around in the wrist while trying to draw blood for testing and that a long needle was inserted into his wrist five times in search of an artery.

If the examiner answers the first question in the affirmative, the following questions must be answered: 

(a) Did caregivers act with carelessness, negligence, lack of proper skill, error in judgment, or other fault during the December 22, 2003 treatment? 

(b) Was the subsequent right wrist disability a reasonably foreseeable result of that treatment? 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims, with consideration of all evidence associated with the paper and Virtual VA claims folders since the April 2012 supplemental statement of the case.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


